ORDER
PER CURIAM.
Defendant, Jimmy Eason, appeals from the judgment of convictions, entered pursuant to jury verdicts, of two counts of robbery in the second degree, one count of burglary in the second degree, one count of felony stealing, and one count of misdemeanor stealing. The trial court sentenced defendant, as a prior and persistent offender, to 17 years on each of the robbery counts, 10 years on the second degree burglary count, 5 years on the felony stealing count, and 6 months on the misdemeanor stealing count, all sentences concurrent with each other.
We have reviewed the record on appeal and find that no jurisprudential purpose would be served by a written opinion. The judgment is affirmed. Rule 30.25(b).